Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to the application filed on 5/15/2020.  
Claims 1-21 are pending and examined below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-21 are directed to a method, a system, a computer program product and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “…verifying employee-enrollments in a benefit plan, including: receiving an employee-identifier…; identifying an employee associated with the employee-identifier; identifying employee enrollments of the employee…; …verifying plan benefits for the benefit plan, including: receiving a plan-identifier…; identifying the plan benefits based on the plan-identifier…; …and verifying plan membership, including: receiving a personal-identifier…; identifying the plan-identifier based on the personal-identifier”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices (including insurance) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices (including insurance) but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a first panel of a graphical user interface, a second panel of
the graphical user interface, and a third panel of the graphical user interface to perform all the steps of the claim.  The first panel of a graphical user interface, the second panel of
the graphical user interface, and the third panel of the graphical user interface are recited at a high-level of generality to perform the functions of “verifying…employee-enrollments, plan benefits and plan membership; receiving… an employee-identifier, a plan-identifier and a personal-identifier; identifying… an employee, the plan benefits and the plan-identifier; and displaying…the employee-enrollments, the plan benefits and the plan-identifier”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the first panel of a graphical user interface, the second panel of the graphical user interface, and the third panel of the graphical user interface perform the functions of “verifying…employee-enrollments, plan benefits and plan membership; receiving… an employee-identifier, a plan-identifier and a personal-identifier; identifying… an employee, the plan benefits and the plan-identifier; and displaying…the employee-enrollments, the plan benefits and the plan-identifier”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	The additional elements of the first panel of a graphical user interface, the second panel of the graphical user interface, and the third panel of the graphical user interface perform the functions of “verifying…employee-enrollments, plan benefits and plan membership; receiving… an employee-identifier, a plan-identifier and a personal-identifier; identifying… an employee, the plan benefits and the plan-identifier; and displaying…the employee-enrollments, the plan benefits and the plan-identifier”, which when viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
Independent claims 9 and 15 recite limitations substantially similar to claim 1.  Thus, the claims are rejected based on the same reasoning as above in claim 1.  Thus, the claims are not eligible.
As for dependent claims 2-8, 10-14 and 16-21, these claims recite limitations that further define the abstract idea noted in claims 1, 9 and 15.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance
(https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Claim 15 recites a “computer readable storage media”.  The broadest reasonable interpretation of a claim drawn to a computer readable storage media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
By adding "non-transitory" to the claim would overcome the rejection.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694